Exhibit 10.4

 

CONTINUING GUARANTY

 

JANUARY 15, 2009

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to Brad Foote Gear Works, Inc. (the
“Borrower”) by BANK OF AMERICA, N.A. and any other subsidiaries or affiliates of
Bank of America Corporation and its successors and assigns (collectively the
“Lender”), the undersigned Guarantor (collectively, the “Guarantor”, jointly and
severally) hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) as follows:

 

1.                                      Guaranty.  The Guarantor hereby
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrower to the Lender, whether
associated with any credit or other financial accommodation made to or for the
benefit of the Borrower by the Lender or otherwise and whenever created,
arising, evidenced or acquired, including, without limitation, all Indebtedness
arising under that certain Loan and Security Agreement dated as of January 17,
1997 between the Borrower and the Lender (as amended from time to time, the
“Loan Agreement”; capitalized terms used herein, but not otherwise defined
herein, shall have the meanings given such terms in (or by reference in) the
Loan Agreement) and all indebtedness and liabilities arising under the
Subsidiary Loan Documents and the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Lender in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Guarantor or the Borrower under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”).  The Lender’s books
and records showing the amount of the Guaranteed Obligations shall be admissible
in evidence in any action or proceeding, and shall be binding upon the Guarantor
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantor under
this Guaranty, and the

 

--------------------------------------------------------------------------------


 

Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.

 

2.                                      No Setoff or Deductions; Taxes;
Payments.  The Guarantor represents and warrants that it is organized and
resident in the United States of America.  The Guarantor shall make all payments
hereunder without setoff or counterclaim and free and clear of and without
deduction for any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless the Guarantor is compelled
by law to make such deduction or withholding.  If any such obligation (other
than one arising with respect to taxes based on or measured by the income or
profits of the Lender) is imposed upon the Guarantor with respect to any amount
payable by it hereunder, the Guarantor will pay to the Lender, on the date on
which such amount is due and payable hereunder, such additional amount in U.S.
dollars as shall be necessary to enable the Lender to receive the same net
amount which the Lender would have received on such due date had no such
obligation been imposed upon the Guarantor.  The Guarantor will deliver promptly
to the Lender certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Guarantor
hereunder.  The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.

 

3.                                      Rights of Lender.  The Guarantor
consents and agrees that the Lender may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof:  (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Lender in its
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, the Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of the Guarantor.

 

4.                                      Certain Waivers.  The Guarantor waives
(a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of the Lender) of the liability of the Borrower;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of the Borrower; (c) the benefit of any statute
of limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Lender to proceed against the Borrower, proceed against or exhaust
any security for the Indebtedness, or pursue any other remedy in the Lender ‘s
power whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Lender; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties.  The Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other

 

2

--------------------------------------------------------------------------------


 

notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

 

5.                                      Obligations Independent.  The
obligations of the Guarantor hereunder are those of primary obligor, and not
merely as surety, and are independent of the Guaranteed Obligations and the
obligations of any other guarantor, and a separate action may be brought against
the Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

6.                                      Subrogation.  The Guarantor shall not
exercise any right of subrogation, contribution, indemnity, reimbursement or
similar rights with respect to any payments it makes under this Guaranty until
all of the Guaranteed Obligations and any amounts payable under this Guaranty
have been indefeasibly paid and performed in full and any commitments of the
Lender or facilities provided by the Lender with respect to the Guaranteed
Obligations are terminated.  If any amounts are paid to the Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Lender and shall forthwith be paid to the Lender to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

 

7.                                      Termination; Reinstatement.  This
Guaranty is a continuing and irrevocable guaranty of all Guaranteed Obligations
now or hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid in full in cash and any commitments of the Lender or
facilities provided by the Lender with respect to the Guaranteed Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Guarantor is made, or the Lender exercises its
right of setoff, in respect of the Guaranteed Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Lender is
in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.

 

8.                                      Fraudulent Conveyance.  Notwithstanding
any other provision of this Guaranty or any other Loan Document to the contrary,
in the event that any action or proceeding is brought in whatever form and in
whatever forum seeking to invalidate the Guarantor’s obligations under this
Guaranty or any other Loan Document under any fraudulent conveyance, fraudulent
transfer theory, or similar avoidance theory, whether under state or federal
law, the Guarantor, automatically and without any further action being required
of the Guarantor, the Lender or any other Person, shall be liable under this
Guaranty only for an amount equal to the maximum amount of liability that could
have been incurred under applicable law by the Guarantor with respect to the
Guaranteed Obligations (or any portion thereof) at the time of the execution and
delivery of this Guaranty (or, if such date is determined not to be the
appropriate date for determining the enforceability of the Guarantor’s
obligations hereunder for fraudulent

 

3

--------------------------------------------------------------------------------


 

conveyance or transfer (or similar avoidance) purposes, on the date determined
to be so appropriate) without rendering any such hypothetical obligation
voidable under applicable law relating to fraudulent conveyance, fraudulent
transfer, or any other grounds for avoidance (such highest amount determined
hereunder being the “Maximum Obligation Amount”), and not for any greater
amount, as if the Guaranteed Obligations had instead been the Maximum Obligation
Amount.  This Section is intended solely to preserve the rights of Lender under
this Guaranty and the other Loan Documents to the maximum extent not subject to
avoidance under applicable law, and neither the Guarantor nor any other Person
shall have any right or claim under this Section with respect to the limitation
described in this Guaranty, except to the extent necessary so that the
obligations of the Guarantor under this Guaranty shall not be rendered voidable
under applicable law.  Without limiting the generality of the foregoing, the
determination of the Maximum Obligations Amount pursuant to the provisions of
the second preceding sentence of this Section shall not in any manner reduce or
otherwise affect any of the obligations of the Guarantor under the provisions of
this Guaranty.

 

9.                                      Subordination.  The Guarantor hereby
subordinates the payment of all obligations and indebtedness of the Borrower
owing to the Guarantor, whether now existing or hereafter arising, including but
not limited to any obligation of the Borrower to the Guarantor as subrogee of
the Lender or resulting from the Guarantor’s performance under this Guaranty, to
the indefeasible payment in full in cash of all Guaranteed Obligations.  If the
Lender so requests, any such obligation or indebtedness of the Borrower to the
Guarantor shall be enforced and performance received by the Guarantor as trustee
for the Lender and the proceeds thereof shall be paid over to the Lender on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.

 

10.                               Stay of Acceleration.  In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed, in connection with any case commenced by or against the Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by the Guarantor immediately upon demand by the Lender.

 

11.                               Expenses.  The Guarantor shall pay on demand
all out-of-pocket expenses (including reasonable attorneys’ fees and expenses
and the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of the Lender’s rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Lender in any proceeding any Debtor Relief Laws.  The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

 

12.                               Miscellaneous.  No provision of this Guaranty
may be waived, amended, supplemented or modified, except by a written instrument
executed by the Lender and the Guarantor.  No failure by the Lender to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other

 

4

--------------------------------------------------------------------------------


 

provision herein.  Unless otherwise agreed by the Lender and the Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantor for the benefit of the
Lender or any term or provision thereof.

 

13.                               Condition of Borrower.  The Guarantor
acknowledges and agrees that it has the sole responsibility for, and has
adequate means of, obtaining from the Borrower and any other guarantor such
information concerning the financial condition, business and operations of the
Borrower and any such other guarantor as the Guarantor requires, and that the
Lender has no duty, and the Guarantor is not relying on the Lender at any time,
to disclose to the Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other guarantor (the
guarantor waiving any duty on the part of the Lender to disclose such
information and any defense relating to the failure to provide the same).

 

14.                               Setoff.  If and to the extent any payment is
not made when due hereunder, the Lender may setoff and charge from time to time
any amount so due against any or all of the Guarantor’s accounts or deposits
with the Lender.

 

15.                               Representations and Warranties.  The Guarantor
represents and warrants that (a) it is duly organized and in good standing under
the laws of the jurisdiction of its organization and has full capacity and right
to make and perform this Guaranty, and all necessary authority has been
obtained; (b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; (c) the making and performance of this
Guaranty does not and will not violate the provisions of any applicable law,
regulation or order, and does not and will not result in the breach of, or
constitute a default or require any consent under, any material agreement,
instrument, or document to which it is a party or by which it or any of its
property may be bound or affected; and (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect.

 

16.                               Indemnification and Survival.  Without
limitation on any other obligations of the Guarantor or remedies of the Lender
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Lender from and against,
and shall pay on demand, any and all damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) that may be suffered or incurred by the
Lender in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms.  The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

 

17.                               GOVERNING LAW; Assignment; Jurisdiction;
Notices.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF ILLINOIS (INCLUDING 735 ILCS SECTION 105/5-5)
BUT OTHERWISE WITHOUT GIVING EFFECT TO ANY OF SUCH STATE’S CONFLICTS-OF-LAW
PROVISIONS.  This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or

 

5

--------------------------------------------------------------------------------


 

obligations under this Guaranty without the prior written consent of the Lender
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Lender and its successors and assigns and the Lender may,
without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part.  The Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of any United States
Federal or State court sitting in Cook County, Illinois in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith.  Service of process by the Lender in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
by registered or certified mail at its address specified below or such other
address as from time to time notified by the Guarantor.  The Guarantor agrees
that the Lender may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in the
Lender’s possession concerning the Guarantor, this Guaranty and any security for
this Guaranty.  All notices and other communications to the Guarantor under this
Guaranty shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier to the
Guarantor at its address set forth below or at such other address in the United
States as may be specified by the Guarantor in a written notice delivered to the
Lender at such office as the Lender may designate for such purpose from time to
time in a written notice to the Guarantor.

 

18.                               WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE
EXTENT ALLOWED BY APPLICABLE LAW, THE GUARANTOR AND THE LENDER EACH IRREVOCABLY
WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

6

--------------------------------------------------------------------------------


 

This Unconditional Guaranty is duly executed as of the date first above written.

 

 

 

1309 SOUTH CICERO AVENUE, LLC

 

 

 

 

 

 

 

By:

/s/ Ralph Placzek

 

 

 

 

Name:

Ralph Placzek

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address:

47 E. Chicago Avenue, Suite 332,
Naperville, IL 60540

 

 

 

 

 

 

 

5100 NEVILLE ROAD, LLC

 

 

 

 

 

 

 

By:

/s/ Ralph Placzek

 

 

 

 

Name:

Ralph Placzek

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address:

47 E. Chicago Avenue, Suite 332,
Naperville, IL 60540

 

1309/5100 Guaranty Signature Page

 

S-1

--------------------------------------------------------------------------------